DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 09/20/2019, in which claims 1-20 are currently pending. The application claims foreign priority to 107133171, filed 09/20/2018.
Election/Restrictions
2- This application contains claims directed to the following patentably distinct species: group 1: claims 3-12 and group 2: claims 13-16. The species are independent or distinct because the disposition of the optical elements with respect to the sample are distinct and different, which means structural and functional differences between the two claimed devices. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-2 and 17-19 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

group 1: claims 3-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
4- The information disclosure statement (IDS) submitted on 9/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
5- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
6- The drawings were received on 09/20/2019. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
7- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Light splitting portion, sensing portion in claims 1-2 and 18, 
First and second optical element in claims 1 and 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).

The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 1-4, 10, 12, 17-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Riel et al. (PGPUB No. 2017/0299433), hereinafter Riel.
As to claim 1, Riel teaches an optical detecting apparatus (Figs. 1-12 and Abstract), comprising:  
2a light source (20, 32/34, 34/204, 500, 600, 700, 800/802 or 910) configured to emit first light (Figs. 1-12);  
3a receiving unit (see the modules that follow in Figs. 8-12), comprising 
a light splitting portion (606, 704, 804, 806, 808 or 904 with their associated optical and electronic components) and a sensing portion (520, 612/614, 708, 810/812/814 or 912/914 with their associated optical and electronic components), 
4wherein the light splitting portion is configured to separate second 5light with a predetermined bandwidth from the first light, the sensing 6portion is configured to receive the (claim 18) wherein the light 2splitting portion is an adjustable light filter or a light splitter (¶ 40, 43-44, 46-52; the filters and detectors are connected via their respective connections to the controlling device that tunes the filters and operates the detectors); and  
9a first optical element (512, 514, 516, 610 or equivalents not shown in Figs. 9-12) disposed between the light source and the receiving unit 10and configured to converge or collimate the first light (Figs. 8-10).

1As to claim 2, Riel teaches the optical detecting apparatus as claimed in claim 1, wherein the light 2splitting portion is a Fabry-Perot interferometer produced by using 3MEMS (Microelectromechanial Systems) processing techniques (¶ 50);  4wherein the light splitting portion and the sensing portion are connected to 5form a single element (The filters and detectors are connected and are considered as corresponding modules).  

1 As to claim 3, Riel teaches the optical detecting apparatus as claimed in claim 1, wherein the first 2optical element  is disposed between an object and the receiving unit (512, 514, 516, 610 or equivalents not shown in Figs. 9-12), 3the first light enters the object, part of the first light is absorbed by the 4object, and the other part of the first light leaves the object, is 5converged or collimated by the first optical element and arrives at the 6receiving unit (Figs. 9-12).  

1 As to claims 4, 17, Riel teaches the optical detecting apparatus as claimed in claims 1 and 3, wherein the first 2optical element is a lens or concave mirror (512, 514, 516, 610).  


1 As to claim 10, Riel teaches the optical detecting apparatus as claimed in claim 3, further comprising 2an aperture disposed between the object and the first optical element (506 or any of the apertures of the optical elements disposed between the object and the first optical element).  

1 As to claim 12, Riel teaches the optical detecting apparatus as claimed in claim 3, further comprising 2an aperture disposed between the first optical element and the 3receiving unit or disposed on a surface of the receiving unit (518 or any of the apertures of the optical elements disposed between the detector and the first optical element).  
1
As to claim 19, Riel teaches the optical detecting apparatus as claimed in claim 1. further comprising 2an aperture disposed between the light source and the receiving unit or 3disposed on a surface of the receiving unit  (506, 518 or any of the apertures of the optical elements disposed between the detector and the first optical element).  

Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 5-9, 11, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Riel.
1 As to claim 5, Riel teaches the optical detecting apparatus as claimed in claim 3.
Riel does not teach wherein a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5.  
However, one with ordinary skills in the art would find it obvious to choose the ratio of claimed distances to be arbitrarily between any values, and specifically between 1 and 5, to use a 4f set up for ex (i.e. ratio =1) or where the optical element is closer to the detector to provide a high numerical aperture and maximize the collected light signal from the sample for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).


16 As to claims 6, 9, Riel teaches the optical detecting apparatus as claimed in claim 3, further comprising a second optical element (502/508, 604 or 702) disposed between the light source and the 3object to converge or collimate the first light before the first light 4enters the object (Figs. 8-12); 1(claim 9) further comprising an 2aperture disposed between the first optical element and the receiving 3unit or disposed on a surface of the receiving unit (the apertures of the optical elements disposed between the detector and the first optical element such as 518).  
Riel does not teach wherein a ratio of a third distance from the light source to 5the second optical element to a second distance from the first optical 6element to the receiving unit ranges from 0.1 to 10.  
However, one with ordinary skills in the art would find it obvious to choose the ratio of claimed distances to be arbitrarily between any values, and specifically between 0.1 and 10, to use a 4f set up for ex (i.e. ratio =1) or where the optical element is closer to the detector or the light source to provide a high numerical aperture and maximize the collected light signal from 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Riel so that a ratio of a third distance from the light source to 5the second optical element to a second distance from the first optical 6element to the receiving unit ranges from 0.1 to 10, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

1 As to claim 7, Riel teaches the optical detecting apparatus as claimed in claim 6, wherein the second 2optical element is a lens or concave mirror (508, 604 for ex.).  

1As to claims 8, 11, 20, Riel teaches the optical detecting apparatus as claimed in claims 6, 10 and 19, further comprising an 2aperture disposed between the second optical element and the object (the apertures of the optical elements disposed between the object and the second optical element), 3wherein size of the aperture is tunable or fixed (the apertures of the optical elements disposed between the object and the second optical element); (claim 11) wherein size of the 2aperture is tunable or fixed (see claim 10).
Riel does not teach an incident angle 4at which the first light is incident on the aperture ranges from 1 to 30 5degrees; 1 (claim 11) an incident angle at which the first 3light is incident on (claim 20) wherein an 2incident angle at which the first light is incident on the aperture ranges 3from 1 to 30 degrees.
  However, one with ordinary skills in the art would find it obvious to choose the claimed incidence angle (which can be considered the convergence angles) to be arbitrarily between any small values, and specifically between 1 and 30 degrees, to adapt the angles to the geometry of the device and its dimensions, and minimize any light diffraction or losses on the edges of the optics used, for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Riel so that an incident angle 4at which the first light is incident on the aperture ranges from 1 to 30 5degrees, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

Conclusion
The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached Notice of References).
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886